Citation Nr: 1340916	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-31 1921	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to a compensable rating for service-connected asbestosis.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel






INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, served on active duty from June 1951 to June 1955. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013 and October 2013, the Board remanded the claim for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its remand, the Board directed that the Veteran be afforded a VA examination to determine the current severity of asbestosis, including a pulmonary function test that measured FVC, DLCO (SB), and the maximum exercise capacity.  The VA examiner was also asked to address whether the results between the FVC and DLCO in February 2009 and in October 2010 were consistent.  






In October 2013, on VA examination, the pulmonary function test did not include the maximum exercise capacity and the requested clarification regarding the February 2009 and in October 2010 VA examination results was not provided.  As the findings are insufficient to decide the claim, another opinion under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file reviewed by the VA examiner, who conducted the examination in October 2013, if available, or by another VA examiner to prepare an addendum to the examination of October 2013. 

The VA examiner is asked to address the following:

a).  Do the clinical findings show that the Veteran suffers from asbestosis or another pulmonary disease unrelated to asbestosis?

b).  Is the maximum exercise capacity test necessary in the Veteran's case to determine the current severity of asbestosis?

c).  Were the DLCO results from the February 2009 and October 2010 VA examinations valid?

d).  Which test result most accurately reflects the Veteran's level of disability (i.e. FVC or DLCO)?  




The VA examiner is also asked to convert the April 2013 test results for FVC and DLCO in terms of percent predicted. 

2.  On completion of the development, the claim should be adjudicated.  If the benefit is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


